Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 17/143,749 CONNECTOR FOR SETTING LAYOUT OF BRAKE HOSE filed on1/7/2021.  Claims 1-8 are pending.  \

Election/Restrictions
Applicant’s election without traverse of the restriction/election in the reply filed on 4/18/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement submitted on 1/7/2021, 4/19/2021 and 7/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. 2015/0097366 to Glidewell et al. and in view of United States Patent Publication No. 2015/0001842 to Jones.
With regards to claim 1, Glidewell teaches a device having a first coupling member (20) coupled to one end of the brake hose (12), a second coupling member (34, 118) disposed to be spaced apart from the first coupling member, and coupled to the caliper housing or the frame of the master cylinder (See 0005); and an adjusting unit (16, 110) connected at one end thereof to the first coupling member, connected at an other end thereof to the second coupling member, and configured to adjust a shortest length between a bottom surface of the first coupling member and an outer circumferential surface of the second coupling member and to adjust a bend angle between the first coupling member and the second coupling member, in a test for setting the layout of the brake hose.  Glidewell et al. teaches a length adjuster (30) and an angle adjuster (116), it does not however, teach the specifics of the adjusting unit.  
Jones teaches an adjusting unit for a hose having a length adjuster comprises a length adjusting bar (11) which is obvious to be connected to a suitable coupling member, and a first tube body (15) slidably coupled to an other end of the length adjusting bar, and an angle adjuster comprises a ball joint (13) rotatably coupled to the first tube body, and a second tube body (11, 10) coupled at one end thereof to the ball joint and connected at an other end thereof which would be obvious to connect to the desired hose member such as first coupling member.  The connector is used to make the connection adjustable, which making a device more adjustable has been held to be obvious to one of ordinary skill in the art at the effective filing date of the claimed invention being motivated by the desire for versatility .  
	With regards to claim 2, the combination above shows to be obvious that, wherein the shortest length is adjusted by slidingly moving the first tube body with respect to the length adjusting bar, and the bend angle is adjusted by rotating the ball joint through the second tube body with respect to the first tube body. The motivation for the combination being to have more versatility in the added adjustment.  
	With regards to claim 3, the combination above shows to be obvious that, in order to fix the adjusted length, the length adjuster further comprises a fixing member  (threads 18) that passes through a surface of the first tube body and fastens the length adjusting bar residing inside the first tube body.
	With regards to claim 4, the combination teaches that it would be obvious to have 
the angle adjuster further comprises a fixing member (11) that passes through a surface of the first tube body and fastens the ball joint residing inside the first tube body.
	With regards to claim 5, Jones et al. teaches combined with Glidewell et al. shows obvious wherein one end of the length adjusting bar is rotatably connected to the second coupling member, and the other end of the second tube body is rotatably connected to the first coupling member.
With regards to claims 6 and 8, the prior art does not teach wherein the length adjuster further comprises a scale indication formed on an outer circumferential surface of the first length adjusting bar in a longitudinal direction of the length adjusting bar so as to allow identifying a moving distance of the first tube body with respect to the length adjusting bar, however, this is Official Notice that adding indicia to indicate a device position is obvious.
	With regards to claim 7, the combination as shown above teaches that it is obvious that the length adjuster further comprises a second length adjusting bar (11, 10) slidably coupled to the other end of the second tube body, and wherein one end of the second length adjusting bar is rotatably connected to the first coupling member (via ball 13).
	

Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        5/6/22